DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase et al. (6,914,643) in view of Ito et al. (2008/0258139).
Regarding claims 7 and 12, Nagase et al. teach in figure 30 and related text a display device comprising: 
a protective circuit, the protective circuit comprising: 
a first non-linear transistor 532 comprising a first oxide semiconductor layer, a first gate electrode, a first source electrode and a first drain electrode; 

a third non-linear transistor 530 comprising a third oxide semiconductor layer, a third gate electrode, a third source electrode and a third drain electrode; and 
a pixel electrically connected to the protective circuit (see e.g. figure 1), and
a terminal portion electrically connected to the protective circuit (see figure 1),
wherein one of the first source electrode and the first drain electrode is a first region of a first conductive layer and one of the second source electrode and the second drain electrode is a second region of the first conductive layer, 
wherein one of the third source electrode and the third drain electrode is a first region of a second conductive layer and the other of the first source electrode and the first drain electrode is a second region of the second conductive layer, 
wherein the other of the third source electrode and the third drain electrode is a first region of a third conductive layer and the other of the second source electrode and the second drain electrode is a second region of the third conductive layer, 
wherein the third gate electrode (of transistor 40, as depicted in figure 8a) does not overlap with the first conductive layer 16, 18 (see figure 8a),
wherein the first gate electrode is directly electrically connected to the second conductive layer, 
wherein the second gate electrode is directly electrically connected to the third conductive layer, 

wherein the first semiconductor layer, the second semiconductor layer and the third semiconductor layer are spaced from each other.

Nagase et al. do not teach using oxide semiconductor material.
Ito et al. teach in figure 2 and related text using oxide semiconductor material.
Nagase et al. and Ito et al. are analogous art because they are directed to semiconductor transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nagase et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use oxide semiconductor material, as taught by Ito et al., in Nagase et al.’s device in order to improve the device characteristics by using well-known material. 
Note that it is well-known in the art that oxide semiconductor material is superior to a silicon material.
Regarding the claimed limitations of “wherein one of the first source electrode and the first drain electrode is a first region of a first conductive layer and one of the second source electrode and the second drain electrode is a second region of the first conductive layer, wherein one of the third source electrode and the third drain electrode is a first region of a second conductive layer and the other of the first source electrode 
In the alternative, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use three conductive layers to connect the three transistors, as taught in figure 8a of Nagase et al., in Nagase et al.’s device, in order to simplify the processing steps of making the device.

    PNG
    media_image1.png
    794
    417
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    336
    337
    media_image2.png
    Greyscale


Regarding claim 2, the modified device of Nagase et al. teach substantially the entire claimed structure, as applied to claim 7 above, except having the first gate electrode, the second gate electrode and the third gate electrode comprise copper.
Ito et al. teach in figure 2 and related text using a gate electrode comprise copper.
Nagase et al. and Ito et al. are analogous art because they are directed to semiconductor transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nagase et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the first gate electrode, the second gate electrode and the third gate electrode comprise copper, as taught by Ito et al., in Nagase et al.’s device in order to improve the conductivity of the device by using well-known material.

Regarding claims 3, 8 and 13, Nagase et al. teach in figure 1 and related text that the pixel comprises a fourth transistor.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the fourth transistor of a fourth oxide semiconductor material, as taught by Ito et al., in Nagase et al.’s device in order to improve the device characteristics by using well-known material. 

Regarding claims 4, 9 and 14, the combined device includes the first oxide semiconductor layer, the second oxide semiconductor layer and the third oxide semiconductor layer comprise indium, gallium and zinc.

Regarding claims 5, 10 and 15, Nagase et al. teach in figure 1 and related text that the pixel comprises a liquid crystal element.

Regarding claims 6, 11 and 16, Nagase et al. teach in figure 4c and related text an insulating layer 52 over the first gate electrode G and the second conductive layer; and a transparent electrode ITO 43 over the insulating layer, wherein the transparent electrode is in contact with the first gate electrode through a first opening of the insulating layer, and wherein the transparent electrode is in contact with the second conductive layer through a second opening of the insulating layer.


Response to Arguments
1.	Applicants argue that while the claims “require that the gate electrode of the third transistor does not overlap with the first conductive layer”, “the Examiner fails to articulate how these two embodiments [the embodiments of figures 8A and 30] and referenced elements in each relate to each other. In any event, the relationships asserted are factually flawed”.
Applicants elaborates that “In this regard, the Examiner first has provided NO articulated reasoning for why alleged transistor 40 of FIG. 8a is somehow considered equivalent to the alleged third transistor 530 in FIG. 30 when these figures are directed to different embodiments. See, e.g., col. 8, lines 52-58 describing FIGS. 7 and 8A-C as 
Applicants continue to argue that” it is unclear why the Examiner would reasonably consider the gate of transistor 40 to correspond to the gate of the alleged third transistor 530 of FIG. 30”.

1.	Since applicants do not argue that the gate electrode of the third transistor overlap with the first conductive layer, then it appears that applicants agree that the gate electrode of the third transistor does not overlap with the first conductive layer.
Figure 8a of Nagase et al.’s invention teaches an ESD protective semiconductor structure.  Figure 30 of Nagase et al. depicts a conventional circuit diagram of an ESD protective circuit.  The related text of both figures recite which transistors are the first, second and third transistors.  In other words, Nagase et al. name the first, second and third transistors in the invention depicted in figure 8a with the same names as identified in the conventional circuit depicted in figure 30. 
An artisan building the ESD protective structure of figure 8a of Nagase et al., would use the printout of the conventional circuit diagram of an ESD, especially when Nagase et al. identify which first, second and third transistors of its invention correlate to the first, second and third transistors of the conventional device.
Therefore, the embodiment of figure 8A and the embodiment of figure 8A 30 and their referenced elements are related to each other.




2.	Figure 8a of Nagase et al. is the structure of the semiconductor device.  Figure 30 of Nagase et al. is the circuit diagram of the semiconductor device.  Figure 30 depicts that “the second gate electrode is directly electrically connected to the third conductive layer, wherein the third gate electrode is directly electrically connected to the first conductive layer” (see annotated figure 30 above), as required by the claims.  The rejection is based on the combination of embodiments of figure 8a and figure 30 of Nagase et al.  Therefore, an artisan building the conventional device depicted in figure 8a would follow the teaching of Nagase et al. and produces a device which would result in a semiconductor device, as depicted in figure 30.
Furthermore, figure 30 of Nagase et al. is identical to figure 8A of the present invention.  Therefore, Nagase et al. also teach that “the second gate electrode is directly electrically connected to the third conductive layer, wherein the third gate electrode is directly electrically connected to the first conductive layer”.
Moreover, the rejection is based on combination of the embodiments of figure 8a and figure 30 of Nagase et al. Therefore, while applicants argue against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Even further, the rejection states that “it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use three conductive layers to connect the three transistors, as taught in figure 8a of Nagase et al., in Nagase et al.’s device, in order to simplify the processing steps of making the device”.
It was also stated in the previous office action that “the claimed limitation of “directly electrically connected” can be interpreted as follows: The phrase “directly connected” means “directly linked · directly related · directly associated · closely related · strongly related · closely tied · strongly associated”.  The phrase “electrically connected” means “connected by means of a conducting path, or through a capacitor, as distinguished from connection merely through electromagnetic induction”. Therefore, the phrase “directly electrically connected” is not synonymous to the phrase “directly connected” and should not be given the narrow interpretation as is given to the phrase “directly connected”.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



O.N.								/ORI NADAV/
1/11/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800